Citation Nr: 0739291	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  03-15 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE


Entitlement to an increased evaluation for a left foot 
disability, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran provided testimony before the undersigned at a 
hearing held at the RO in April 2004.  A transcript of that 
hearing has been made part of the record.

The Board remanded this appeal on March 14, 2005, for 
additional development but thereafter vacated that remand.  
The Board remanded this matter for additional development in 
November 2005.  The requested development has been 
accomplished and the matter is now ready for appellate 
review.  



FINDING OF FACT

The veteran has a moderately severe injury of the left foot.  



CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for the 
veteran's left foot disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5271, 5284 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The June 2002 and January 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim, what types of evidence VA would 
undertake to obtain, and what evidence the appellant was 
responsible for obtaining.  The January 2006 letter 
specifically requested that the veteran submit any evidence 
that he had in his possession relating to his claim.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the RO's readjudication of the 
claim after sending the proper notice.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As the left foot disability has already been recognized as 
service connected, the first three Dingess elements are 
substantiated.  The veteran was provided notice as to the 
degree of disability and the effective date in the July 2006 
and October 2006 supplemental statements of the case.  While 
this notice may not be deemed to be legally sufficient, as no 
effective date is being set, there is no prejudice to the 
veteran.

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was also afforded several VA 
examinations.  As such, no further action is necessary to 
assist the claimant with the claim.

Left Foot

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating.  A severe 
foot injury warrants a 30 percent evaluation.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle. 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of ankle 
motion is dorsiflexion to 20 degrees and plantar flexion to 
45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity. 38 C.F.R. § 
4.71a, Diagnostic Code 5270.

The veteran was afforded a VA examination in July 2002.  He 
stated that he had some pain in the lateral aspect of the 
left hind foot and left ankle.  He estimated the pain as a 
3/10.  He noted that if he stood for thirty minutes or walked 
a mile or two, the pain increased to about 7/10.  He avoided 
activities that included long periods of standing or walking 
greater than one or two miles.  He also avoided going up and 
down ladders, up and down stairs, rough ground or hiking in 
the woods, or going down hills or inclines.  He noted that he 
had run short distances, one or two blocks in recent years, 
but that it increased the left lateral ankle and foot pains, 
so he had stopped running.  

The veteran stated that he walked one or two miles with his 
dog up to three times per week.  He also swam once a month.  
He indicated that he could stand 20 to 30 minutes, sit 
without problems, and drive with no problem.  He again 
reported that he could walk one or two miles without pain.  
He was able to cut his lawn but did not get up on ladders.  

The veteran took two tablets of Advil 3 to 5 days per week.  
He wore well-constructed shoes, which were bought from the 
store where mail carriers purchased their shoes.  He also had 
Dr. Scholl's inserts, which helped decrease the lateral ankle 
and foot pain when walking.  

Physical examination revealed he had no difficulty arising 
from a chair or walking down the hall.  There was no limp.  
The veteran stated that there was very little pain in his 
lateral ankle or foot, but that he would have pain if he 
walked longer distances.  The pain increased in the lateral 
ankle and lateral hindfoot and midfoot with heel walking, 
more than tiptoe walking, but there was still increase in 
pain with both tests.  The veteran tolerated a deep knee bend 
to 130 degrees, but had increased lateral ankle and hindfoot 
pain in the deep knee flexed position.  

There was lateral ankle and hindfoot tenderness of the left 
foot.  Ankle dorsiflexion of the right foot was to 5 degrees 
without pain, while left ankle dorsiflexion was to 5 degrees 
with pain.  Plantar flexion of the left ankle was to 35 
degrees.  There was moderate laxity of the lateral ankle 
ligaments.  Inversion of the left ankle was associated with 
lateral ankle and lateral hindfoot pain.  There was 
approximately 5 to 10 degrees of subtalar motion of the left 
hindfoot with mild pain.  Rotational torque on the midfoot 
was painful.  There was no swelling of the ankle or foot.  

There was snapping in the rest of the lateral ankle ligaments 
and lateral edge of the ankle with range of motion testing of 
the left ankle.  X-rays of the left foot revealed no 
significant degenerative or arthritic change and bony 
mineralization was normal with no soft tissue swelling.  A 
diagnosis of service-connected left foot disability (history 
of stress fracture and history of tarsal coalition between 
the navicular and calcaneal bones), with present symptoms 
suggestive of early arthritis in the midfoot and ankle joint, 
was rendered.  

At his April 2004 hearing, the veteran testified that if he 
were on his feet any longer than 10 minutes he would have 
pain.  He stated that his ankle was so weak that he would 
sprain it five times per year.  He noted that he had to 
exercise caution when he stepped off a curb due to a possible 
sprain.  He testified that he had initially had shoes made 
with a quarter inch of lift placed in them but that he 
eventually went to wearing comfortable shoes.  He stated that 
he walked on the ball of his foot because it was too painful 
to walk on the heel.  He walked on the "tippy toe" of his 
left foot.  

The veteran indicated that his foot/ankle did not swell but 
stated that it hurt all the time.  If he were on his left 
foot for any period of time, he would have a sharp pain going 
up the backside of his foot.  He noted that he could not 
stand on the heel of his foot and that it bothered him if he 
stood for longer than 10 minutes.  He stated that his ankle 
would swell up if he walked on it for any length of time.  He 
noted that as soon as he would come home, he would rest in a 
recliner.  He stated that he had no growths or deformities on 
his foot.  

The veteran testified that foot pain limited his outside 
activities.  He stated that he had no steps in his house.  He 
reported that he took ibuprofen and Tylenol for the pain.  He 
stated that his symptoms had generally stayed the same since 
the last VA examination.  The veteran indicated that he had 
used over a thousand hours of leave in the past five years, 
mainly because of his foot pain.  He reported soaking it and 
taking baths to relieve the pain.  

The veteran was afforded an additional VA examination in May 
2004.  At the time of the examination, he was noted to have 
an antalgic gait, limping on his left leg.  He was not 
carrying a cane at the time of the examination, but stated 
that when he walked distances of more than a block he had to 
use a cane in his left hand to take the weight off his left 
foot.  He did not wear braces and did not have orthotics.  He 
did wear special shoes.  

The veteran indicated that he was able to walk one block or 
less because of 5/10 pain in his left ankle.  The ankle 
swelled later in the day and in the evening he had to put it 
up in the air in order to have it go down.  He did not take 
any medicine other than Motrin or Tylenol.  

For the past 24.5 years he had been a driver for the U. S. 
Postal Service.  The veteran had missed ten days of work in 
the past year and was unable to do yard work, run, hike, 
backpack, or do other activities of daily living that he used 
to do for exercise or entertainment.  He could help with 
housework but was limited to walking short distances.  He was 
not limited in standing or driving his truck.  Flare-ups and 
repetitive motion caused pain but did not further limit his 
range of motion for any joint.  The veteran denied fatigue, 
lack of endurance, or weakness with repetitive motion.  

Physical examination revealed that the veteran's left and 
right feet had pain but no weakness or fatigability.  The 
pain was localized over the lateral aspect of the calcaneus, 
both its inferior and lateral surface and up into the distal 
fibula.  The veteran had had no surgical treatments.  He did 
not use any corrective devices.  He had lost 10 days of work 
in the past year because of pain.  Repetitive motion and 
flare-ups did not cause additional limitation of motion in 
range of motion testing and the painful motion was the 
limiting factor, not weakness, fatigability, incoordination, 
or laxity.  His feet revealed no deformities and the long 
arch was normal bilaterally, with no tenderness except over 
the inferior and lateral surface of the left calcaneus.  

There was painful motion with plantar flexion and inversion 
of the left ankle.  There was no edema, no weakness to range 
of motion against resistence, and no ligamentous instability.  
There was no functional limitation on standing.  The veteran 
could walk for a block without having to use his cane.  There 
was no evidence of abnormal weightbearing and his Achilles 
tendons were midline.  His toenails, dorsalis pedis, and 
posterior pulses were all normal.  There was pain in the left 
ankle on motion.  

There was also clicking of the ligaments that passed in the 
vicinity of the lateral malleolus when he plantar flexed and 
inverted and then attempted to evert the left ankle.  

The left ankle had 0 to 10 degrees of dorsiflexion with pain; 
plantar flexion 0 to 35 degrees with "discomfort"; 
inversion 0 to 35 degrees with pain; and eversion 0 to 10 
degrees, with pain laterally.  

There was no edema and his left anterior talofibular ligament 
was minimally lax compared to the right.  X-rays of the left 
ankle and foot compared to the July 2002 X-rays revealed no 
interval change.  There was some mild arthritis involving the 
first MTP joint.  There was also a mild flexion deformity at 
the 4th and 5th DIP and PIP joints.  The ankle joint was 
normal.  Diagnoses of left calcaneal pain; left lateral ankle 
strain; and osteoarthritis of the first MTP joint, were 
rendered.  

In March 2005, the veteran was seen at a VA facility with 
complaints of left foot pain.  He reported having some 
numbness and tingling but denied any recent trauma or sprain.  
On arrival he was ambulatory.  

Analysis

Although the veteran has reported a number of subjective 
complaints related to his left foot disability, including 
reports of frequent sprains, pain, and limited ability to 
ambulate and perform household tasks, the objective 
examinations have revealed a lesser level of disability.

On examinations, the veteran has been able to ambulate, 
albeit with an antalgic gait, has exhibited only slight 
limitation of ankle motion even with consideration of 
functional factors, and his foot disabilities have been 
described as mild.  In this regard he was noted to have pain, 
but not to have additional limitation of motion due to pain, 
flare-ups, fatigue, lack of endurance, or weakness.  
38 C.F.R. §§ 4.40, 4.45.

X-ray examination of the left ankle has been normal, and 
while the veteran testified to fairly frequent sprains, he 
denied any recent sprains when seen in March 2005.  Similarly 
he has reported the use of a cane, but was able to report for 
the March 2004, examination without a cane, and he 
acknowledges that he can travel one block without the cane.

He has also reported having swelling of his ankle with any 
activity, but edema has not been found on examinations.  He 
can also not stand in one place for an extended period of 
time.  There was also snapping in the ankle ligaments with 
motion, but no  and the veteran had reported missing 10 days 
of work in a year as a result of his left foot problems.  He 
is, however, currently being compensated for a moderately 
severe disability.  That evaluation is meant to compensate 
for considerable loss of work during exacerbations 
proportionate to that grade of disability.  38 C.F.R. § 4.1 
(2007).  

In sum, the evidence is against a finding that the disability 
more closely approximates a severe injury, such as would be 
necessary for a higher evaluation under DC 5284.  38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case the left foot 
disability has not required any recent periods of 
hospitalization.  As noted, the veteran has reported loss of 
10 of work in one year.  The schedular evaluation is intended 
to compensate for loss of work commensurate with a moderately 
severe disability.  The veteran has been able to maintain 
employment with the same employer for decades, and has not 
reported a loss of any economic opportunity on this job 
related to the left foot disability.  Marked interference 
with employment beyond that contemplated by a 20 percent 
evaluation has not been shown.

In the absence of exceptional factors, the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased evaluation for a left foot disability is denied.   




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


